DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/962,642 filed on 11/22/2019 presents claims 1-17 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application is a continuation of, and claims priority to PCT/US2019/030934, filed May 6, 2019; which claims the benefit of priority  to the following U.S. Provisional Applications: 62/787,206, filed December 31, 2018; 62667,550, filed May 6, 2018; and 62/751,713, filed October 29, 2018.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 03/24/2020, 01/13/2021 and 09/16/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings are objected to because Fig. 37 (element labeled 3702) appears to have typographic error.  It should be changed from “RECEIVE LIST OF POTENTIAL LEDS’ to “RECEIVE LIST OF POTENTIAL LEADS”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a resource requirement circuit structured to determine…” and “a resource distribution circuit structured to adaptively improve…” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 9, 10, 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/457922 (referenced application). Although the claims at issue are not identical, they are not patentably distinct from each other because claimed subject matter in the instant application is fully anticipated by the claims in the referenced US application.  The present application and referenced application claim common subject matter, as noted below. 
Since present application claims 1, 3-5, 9, 10, 12-14 are anticipated by claims 1-11 of copending referenced application, they are not patentably distinct.


Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-19 and 21 of copending Application No. 16/457913 (referenced application). Although the claims at issue are not identical, they are not patentably distinct from each other because claimed subject matter in the instant application is fully anticipated by the claims in the referenced US application.  The present application and referenced application claim common subject matter, as noted below. 
Since present application claims 1-17 are anticipated by claims 1-8, 10-19 and 21 of copending referenced application, they are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5, 7-11, 14 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-12, 18-22 and 29-30 of copending Application No. 16/687277 (referenced application). Although the claims at issue are not identical, they are not patentably distinct from each other because claimed subject matter in the instant application is fully anticipated by the claims in the referenced US application.  The present application and referenced application claim common subject matter, as noted below. 
Since present application claims 1, 2, 5, 7-11, 14 and 16-17 are anticipated by claims 1-8, 1-7, 11-12, 18-22 and 29-30 of copending referenced application, they are not patentably distinct.


Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12-14 of copending Application No. 16/696439 (referenced application). Although the claims at issue are not identical, they are not patentably distinct from each other because claimed subject matter in the instant application is fully anticipated by the claims in the referenced US application.  The present application and referenced application claim common subject matter, as noted below. 
Since present application claims 1 and 10 are anticipated by claims 1-3 and 12-14 of copending referenced application, they are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 10 is rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims that claimed series of steps or acts that do not tie to one of another statutory category or a method comprising: “determining an amount of a resource…” and “adaptively improving a resource utilization of the resource…”.  However, no specific tied to another statutory category or transformation to a different state or thing is claimed.  Absent such a requirement, the claim is not statutory.
Claims 11-17 are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above.  Claims 11-17 are depended on claim 1; however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 6, 8-9, 10-11, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (US 2018/0113742 A1) (hereinafter Chung).

As per claim 1, Chung discloses A transaction-enabling system, comprising: a fleet of machines each having a requirement for at least one of a compute task, a networking task, and an energy consumption task (e.g. Chung; [0002] disclose distributed processing system with clusters of multiple nodes to provide computing services and carry workloads of various types. [0030] discloses plurality of jobs are submitted to be executed on a cluster system having clusters of nodes.  Each cluster node may include one or more CPUs, an amount of memory, an amount of storage space, and other computing elements.  [0006] [Fig. 5] [0037] disclose plurality of cluster nodes having required available resources for the jobs.  [Figs. 3 and related description].); and a controller, comprising: a resource requirement circuit structured to determine an amount of a resource for each of the machines to service the requirement for the at least one of the compute task, the networking task, and the energy consumption task for each corresponding machine (e.g. Chung; [0016-0017] discloses a cluster management server may consult with the tuning server for projecting an amount of resources to execute the job based on job characteristics and classification.  The tuning server may further suggest a resource allocation configuration with consideration of the amount of available resources.  [0020] discloses projecting an amount of resources and suggesting a configuration for the projected amount of resources.  Suppose an amount of resources having a level of computing power of 8 CPUs and 32 GB of memory is projected by a learning model.  Optimization for that amount of resources within the allocation space is aimed for a configuration that could achieve the goals.  For instance, 4 CPUs and 8 GB of memory may be allocated on a cluster node A, with the other 4 CPUs and 24 GB of memory allocated ono another cluster node B. [0033] discloses projecting an amount of resources in the resource allocation space for the execution of the job based on a learning model.  [Fig. 4] projecting an amount of resources based on learning model.  Also see [Fig. 5] [0036-0038] [0048].); and a resource distribution circuit structured to adaptively improve a resource utilization of the resource for each of the machines between the compute task, the networking task, and the energy consumption task for each corresponding machine (e.g. Chung; [Abstract] [0002] discloses projecting a suggested amount of resources for execution of a job.  The tuning process may suggest a configuration for projected amount of resources in the cluster system for an optimal operating point that improves resource utilization and system performance.  [0016] discloses improving resource utilization of a cluster system by machine learning and tuning processes.  [0020] discloses suggested configuration of resource allocation space exploits resource efficiency of utilized processing nodes.  [0031] disclose job scheduler may be trained from performance data of jobs to optimize configurations of resources for later jobs to improve resource utilization and system performance.  [0033] a configuration for the projected amount of resources in the resource allocation space may be suggested by the tuning kernel performing optimization with respect to one or more objective functions such as maximizing resource utilization and improving system performance.). 

As per claim 2, Chung discloses The system of claim 1 [See rejection to claim 1 above], wherein the resource comprises a compute resource (e.g. Chung; [0002] discloses processing nodes in a cluster system may have different computing elements or resources, such as number of CPUs, the amount of memory, and the amount of storage space available.  The computing elements in each processing node, such as CPUs, memory, storage space, or others, may be referred as resources available for executions of jobs.  Also see [0020] [0030] [Fig. 5] [0037].). 
 
 The system of claim 1 [See rejection to claim 1 above], wherein the resource comprises a data storage resource (e.g. Chung; [0002] discloses processing nodes in a cluster system may have different computing elements or resources, such as number of CPUs, the amount of memory, and the amount of storage space available.  The computing elements in each processing node, such as CPUs, memory, storage space, or others, may be referred as resources available for executions of jobs.  [0030] discloses each cluster node may include an amount of memory, an amount of storage space, and other computing elements/resources.).

As per claim 8, Chung discloses The system of claim 1 [See rejection to claim 1 above], wherein the resource comprises a network bandwidth resource (e.g. Chung; [0016] resources for execution of jobs include bandwidth utilization.). 

As per claim 9, Chung discloses The system of claim 1 [See rejection to claim 1 above], wherein the resource distribution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component (e.g. Chung; [0003] discloses tuning which suggests resource configuration for job from a learning model.  The tuning server may include tuning algorithm, machine learning methods (artificial neural network).  [0019]). 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Chung in view of O’Shea et al. (US 10,396,919 B1) (hereinafter O’Shea).
 
As per claim 3, Chung discloses The system of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein the resource comprises a spectrum allocation resource.
However, O’Shea discloses wherein the resource comprises a spectrum allocation resource (e.g. O’Shea; [Col. 15, lines 35-58] discloses systems include a radio spectrum monitoring system, a spectrum regulatory monitoring system, frequency interference monitoring system, or and ISR system, which implement the machine learning to direct processing resources to be used more effectively to achieve high-level tasks through resource allocation and .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of implementing machine learning policy for allocating a spectrum resources as taught by O’Shea into Chung because it would optimally schedule spectrum resources to achieve one or more objectives, such as to maximize user experience, aggregate throughput, minimum latency, or lowest overhead (see O’Shea; [Col. 15, lines 35-58]).

As per claim 12, this is a method claim having similar limitations as cited in system claim 3.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claims 4, 5, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Chung in view of Rini Kaushik (US 2015/0170080 A1) (hereinafter Kaushik).

As per claim 4, Chung discloses The system of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein the resource comprises an energy credit resource. 
wherein the resource comprises an energy credit resource (e.g. Kaushik; [0016, 0018] discloses a charge-back model to provide green and cost-effective computing options and incentives to the environmentally-friendly and cost-conscious users.  Energy resource spot price aware charge-back model provides incentives to users.  [0057] [0059] [0071] [0073] discloses charge-back model provides charge-back incentives for renewable or wholesale electricity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of providing charge-back incentives for renewable or low cost electricity/energy resources as taught by Kaushik into Chung because it would allow users to select desired option that may reduce their energy cost for environmentally conscious users (see Kaushik; [0004-0005] [0071]).

As per claim 5, Chung discloses The system of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein the resource comprises an energy resource.
However, Kaushik discloses wherein the resource comprises an energy resource (e.g. Kaushik; [Abstract] [0022] [0057] [0069] discloses energy resources such as wind, solar, wholesale or retail electricity for the data center.  [0075-0076] resources include static and dynamic energy. [0014, 0016-0017] [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of providing various options for electricity/energy resources as taught by Kaushik into Chung because it would allow users to 

As per claims 13 and 14, these are method claims having similar limitations as cited in system claims 4 and 5, respectively.  Thus, claims 13 and 14 are also rejected under the same rationale as cited in the rejection of rejected claims 4 and 5, respectively.

Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Chung in view of Bhandaru et al. (US 2016/0380911 A1) (hereinafter Bhandaru).

As per claim 7, Chung discloses The system of claim 1 [See rejection to claim 1 above], but does not expressly disclose The system of claim 1 [See rejection to claim 1 above], wherein the resource comprises an energy storage resource. 
However, Bhandaru discloses wherein the resource comprises an energy storage resource (e.g. Bhandaru; [0016] [Fig. 1] discloses heterogeneous resource cloud may include one or more poser resources such as power supplies, batteries, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of providing cloud resource such as batteries as taught by Bhandaru into Chung because it would allow continuous execution of user’s job in case of power outage (see Bhandaru; [0016]).

As per claim 16, this is a method claim having similar limitations as cited in system claim 7.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 18, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196